DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 Response to Amendment
The amendment filed 03/04/2022 has been entered. Applicant has amended claims 1, 5, 7-8, 12, 14-15, 19, and 21. Claims 6, 13, and 20 remain cancelled. Claims 22-24 have been added. Claims 1-5,7-12,14-19 and 21-24 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 03/04/2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fee et al (US 2015/0178055). Fee teaches the amended limitations in the independent claims and the abstract syntax tree in new claims 22-24 in current rejection below. 

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al (US 2018/0285426) in view of Fee et al (US 2015/0178055).
Regarding claim 1, Chow teaches a method for code introspection in a multi-tenant architecture, the method comprising: receiving a query for code introspection from an entity (Figure 2, 204 - the illustrated visualization process 200 continues by receiving a request to view a class associated with the code package and retrieving or otherwise obtaining a compiled version of the requested class from the database (tasks 204, 206)); retrieving context for the entity that sent the query (paragraph 0024- For example, the user may manipulate a user input of the client device 108 to select or otherwise indicate the class associated with the code package 130 that the user would like to view from within a listing of the classes associated with the selected code package object 130. The client device 108 then transmits the name, identifier or other indicia associated with the selected class to the server 102 via the network 110; filtering the information based on the context (paragraph 0025 - Thereafter, the application platform 124 may analyze the access modifier associated with the retrieved compiled version of the selected class to verify that the associated access modifier permits selective viewing by the requesting user. In this regard, in the absence of an access modifier that permits selective viewing, the visualization process 200 hides, redacts, or otherwise prevents presentation of the source code components of the selected class on the client device (task 210)); and returning the filtered information (paragraph 0025 - For example, the source code editor region of the IDE GUI display may be presented as being empty or some other indicia to the user that the source code of the selected class cannot be viewed by the user).  
Chow does not teach wherein a compiler of the multi- tenant architecture, through a compilation process, generated code and information related to the compilation process that generated the code; retrieving information from a database that stores information that was generated by the compiler of the multi-tenant architecture and that relates to compilation processes performed by the compiler.   
Fee teaches wherein a compiler of the multi- tenant architecture, through a compilation process, generated code and information related to the compilation process that generated the code ([0032] Server 230 then compiles the retrieved source code to generate executable code. In one embodiment, the source code is translated to bytecode); retrieving information from a database that stores information that was generated by the compiler of the multi-tenant architecture and that relates to compilation processes performed by the compiler ([0067] Source code corresponding to the request is retrieved from a multitenant database, 530. The retrieved source code is compiled, 540 and executed 550. In one embodiment, the source code is converted to bytecode to be executed by an interpreter on the server processing the request. In response to completion of the execution, the memory used to store the executable code is freed, 560.).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chow as seen above to include wherein a compiler of the multi- tenant architecture, through a compilation process, generated code and information related to the compilation process that generated the code; retrieving information from a database that stores information that was generated by the compiler of the multi-tenant architecture and that relates to compilation processes performed by the compiler as taught by Fee. It would be advantageous to make the combination to reduce resource costs when compiling and parsing the code as taught by Fee (0036).
Regarding claim 2, Chow in view of Fee teaches the method of claim 1, Chow further teaches wherein the entity is a program executing a function that sends the query (paragraph 0023 - Using the identifier received from the client, the application platform 124 may query the database 104 to obtain information associated with the code package object 130 associated with the identifier that the classes and potentially other higher level components of the source code 132 of the code package 130).  
Regarding claim 4, Chow in view of Fee teaches the method of claim 1, Chow further teaches wherein the context defines permissions for a user, organization, and tenant of the multi-tenant architecture (paragraph 0025 - After obtaining the compiled version of the selected class, the visualization process 200 continues by verifying or otherwise determining whether the selected class is associated with an access modifier that permits selective viewing of its source code components by browsing users (task 208)).  
Regarding claim 5, Chow in view of Fee teaches the method of claim 1, Chow further teaches wherein the filtering removes one or more portions of the information that the entity lacks permissions to access (paragraph 0025 - In some embodiments, the application platform 124 may first determine that the user does not have full permissions to view the code package object 130).  
Regarding claim 22, Chow in view of Fee teaches the method of claim 1, Fee further teaches wherein the information is an abstract syntax tree generated by the compiler of the multi-tenant architecture ([0035] In one embodiment, Apex is implemented as an Abstract Syntax Tree (AST)-based interpreter. Most compilers parse source code into an intermediate AST form. An AST interpreter executes directly on the generated AST in order to interpret the code. A full source code parse is required to compute the AST).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chow as seen above to include wherein the information is an abstract syntax tree generated by the compiler of the multi-tenant architecture as taught by Fee. It would be advantageous to make the combination to reduce resource costs when compiling and parsing the code as taught by Fee (0036).
	Claims 8-9, 11-12, 15-16, 18-19, 23 and 24 are rejected under similar reasoning seen in the current rejection of claims 1-2, 4-5, and 22 due to reciting similar limitations but directed towards a non-transitory machine-readable storage medium and a computing device. 
Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al (US 2018/0285426) in view of Fee et al (US 2015/0178055) and Berg et al (US 2020/0120098).
Regarding claim 3, Chow in view of Fee does not teach wherein the entity is a user submitting the query via a command line interface.  
Berg teaches wherein the entity is a user submitting the query via a command line interface (paragraph 0050 - For example, if you are a member of the HR department, then you are a member of the HR role and are permitted to read all candidate interview results and comment on them. This technique can be supported in any RBAC system as is, or by adding a graphical user interface that makes some roles appear to look like organizations. In other embodiments, a command line interface and/or web service endpoint may be utilized instead of, or alongside, a graphical user interface).  
Accordingly it would have been obvious to one of ordinary skill in the art before the
effective filing date to have modified the teachings of Chow as seen above to include wherein the entity is a user submitting the query via a command line interface as taught by Berg. It would be advantageous to make the combination to optimize computer resources by not displaying GUI as implicitly taught by the cited sections of Berg.
	Claims 10 and 17 are rejected under similar reasoning seen in the current rejection of claim 3 due to reciting similar limitations but directed towards a non-transitory machine-readable storage medium and a computing device.
Claim 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al (US 2018/0285426) in view of Fee et al (US 2015/0178055) and Bierman et al (US 2018/0293058).
Regarding claim 7, Chow in view of Fee does not teach wherein the raw code information is a symbol table generated by a compiler of the multi-tenant architecture.
Bierman teaches wherein the raw code information is a symbol table generated by a compiler of the multi-tenant architecture (paragraph 0049 - the class file 200 includes a constant table 201, field structures 208, class metadata 207, and method structures 209. In an embodiment, the constant table 201 is a data structure which, among other functions, acts as a symbol table for the class).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chow as seen above to include wherein the raw code information is a symbol table generated by a compiler of the multi-tenant architecture as taught by Bierman. It would be advantageous to make the combination to find variables that have absence of an access modifier to help debug the code as taught by Berg (paragraph 0007).
Claims 14 and 21 are rejected under similar reasoning seen in the current rejection of claim 7 due to reciting similar limitations but directed towards a non-transitory machine-readable storage medium and a computing device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166